     Case 1:20-cv-00523-NONE-SAB Document 14-24 Filed 04/27/20 Page 1 of 6

 1     MAYER BROWN LLP
       CARMINE R. ZARLENGA (pro hac vice)
 2     czarlenga@mayerbrown.com
 3     1999 K Street, N.W.
       Washington, DC 20006-1101
 4     Telephone: (202) 263-3000
       Facsimile: (202) 263-3300
 5
       DALE GIALI (SBN 150382)
 6     dgiali@mayerbrown.com
 7     KERI E. BORDERS (SBN 194015)
       kborders@mayerbrown.com
 8     350 South Grand Avenue, 25th Floor
       Los Angeles, CA 90071-1503
 9     Telephone: (213) 229-9500
       Facsimile: (213) 625-0248
10

11     Attorneys for Plaintiff 3M Company

12
                                     UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14

15     3M COMPANY,                                     Case No. 1:20-cv-00523-NONE-SAB

16                      Plaintiff,                     DECLARATION OF CHARLES
                                                       STOBBIE IN SUPPORT OF PLAINTIFF
17            vs.                                      3M COMPANY’S MOTION FOR A
                                                       TEMPORARY RESTRAINING ORDER
18     RX2LIVE, LLC and RX2LIVE, INC.,                 AND PRELIMINARY INJUNCTION
19                      Defendants.                    [Filed concurrently with Plaintiff’s Notice of
20                                                     Motion; Memorandum of Points and
                                                       Authorities; Declaration of Dale Giali;
21                                                     Declaration of Carmine R. Zarlenga;
                                                       Declaration of David A. Crist; and
22                                                     [Proposed] Order]
23                                                     Action Filed: April 10, 2020
24                                                     Amended Complaint Filed: April 19, 2020
                                                       Jury Trial Demanded
25

26

27

28


                                            DECLARATION OF CHARLES STOBBIE ISO MOTION FOR TRO,
                                                                        1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-24 Filed 04/27/20 Page 2 of 6

 1             I, Charles Stobbie, declare as follows:
 2             1.     I am a resident of the State of Minnesota; over the age of 18; and competent to make
 3     this declaration. I could and would testify as to the matters set forth herein, if called upon to do so.
 4             2.     I am a Marketing Technologies and Digital Experience Director at 3M Company
 5     (“3M”). Until very recently, I served as Global Marketing Operations Leader for 3M’s Personal
 6     Safety Division. The information set forth herein is based on my personal knowledge obtained
 7     through the course of my duties at 3M, which include, among other things, 3M’s: (i) brand-
 8     development and marketing efforts for 3M’s Personal Safety Division; (ii) trademark policies; (iii)
 9     sales and pricing guidelines; and (iv) efforts to assist in the battle against COVID-19. The
10     information set forth herein is also based on my review of records and documents (including
11     electronic records) maintained in the regular course of 3M’s business, and the complaint in this
12     lawsuit.
13             3.     I submit this declaration in support of 3M’s motion for a temporary restraining order
14     and preliminary injunction against Defendants RX2Live, LLC and RX2Live, Inc. (“RX2Live”) in
15     the above-referenced action.
16     3M’s Efforts In the Battle Against the COVID-19 Public Health Crisis
17             4.     For decades, 3M has been a leading provider of personal protective equipment
18     (“PPE”) for healthcare professionals, industry workers and the public. This PPE includes N95
19     respirators, of which 3M is a leading manufacturer.
20             5.     3M’s N95-rated filtering facepiece respirators have a filtration efficiency of at least
21     95% against non-oily particles when tested using the U.S. National Institute for Occupational
22     Safety and Health criteria.
23             6.     As a leading provider of PPE, 3M is “committed to getting personal protective
24     equipment to healthcare workers”:
25     / / /
26     / / /
27     / / /
28     / / /

                                                         -1-
                                               DECLARATION OF CHARLES STOBBIE ISO MOTION FOR TRO,
                                                                           1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-24 Filed 04/27/20 Page 3 of 6

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11            7.      Among the PPE that 3M is providing to the heroic individuals on the front lines of

12     the battle against COVID-19 are 3M-brand N95 respirators.

13            8.      Since the outbreak of COVID-19 in early 2020, 3M has doubled its global output

14     rate of filtering facepiece respirators, such as N95 respirators, to 1.1 billion per year, to seek to

15     ensure that adequate supply is available to governments and healthcare personnel, as well as to

16     workers in other critical industries, including food, energy and pharmaceutical. See Exhibit 1 (3M

17     Outlines    Latest    Actions    on   COVID-19      Response,     3M    Company,      available    at

18     https://news.3m.com/press-release/company-english/3m-outlines-latest-actions-covid-19-

19     response (March 31, 2020)).

20            9.      3M is currently producing 35 million of its 3M-brand N95 respirators each month

21     in the United States. See Ex. 1; see also Exhibit 2 (3M and Trump Administration Announce Plan

22     to Import 166.5 million Additional Respirators into the United States Over the Next Three Months,

23     3M Company, available at https://news.3m.com/blog/3m-stories/3m-and-trump-administration-

24     announce-plan-import-1665-million-additional-respirators (Apr. 6, 2020)). Approximately 90% of

25     these respirators are now distributed for use by healthcare workers. See Ex. 1; see also Exhibit 3

26     (Helping     the     world      respond     to   COVID-19,      3M     Company,      available     at

27     https://www.3m.com/3M/en_US/company-us/coronavirus/ (last accessed Apr. 21, 2020)).

28

                                                        -2-
                                                 DECLARATION OF CHARLES STOBBIE ISO MOTION FOR TRO,
                                                                             1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-24 Filed 04/27/20 Page 4 of 6

 1            10.     In the last seven days of March 2020, alone, 3M sent 10 million of its 3M-brand
 2     respirators to healthcare facilities around the United States. See Ex. 1. Over the course of the next
 3     three months, 3M expects to import 166.5 million of its 3M-brand respirators to the United States.
 4     See Ex. 2.
 5            11.     To help meet the growing demand for respirators during COVID-19, 3M has
 6     invested the resources needed to double its current global production of 1.1 billion 3M-brand
 7     filtering facepiece respirators, such as N95 respirators, a year to 2 billion respirators a year within
 8     the next 12 months. See Exs. 1, 3.
 9            12.     At the same time, 3M has not increased the prices that it charges for 3M-brand N95
10     respirators as a result of the COVID-19 pandemic. See, e.g., Ex. 3 (“We have not increased the
11     prices we charge for 3M respirators in this crisis”).
12            13.     3M has received public commendation and praise for its contributions to the
13     COVID-19 pandemic response, particularly with respect to its production of 3M-brand N95
14     respirators. Based on the public commendation and praise, and widespread media coverage of 3M-
15     brand N95 respirators during the COVID-19 pandemic, the public is more aware now than ever
16     that 3M manufacturers N95 respirators and other PPE that is essential to helping protect healthcare
17     personnel and workers by reducing exposure to airborne particles including those that may contain
18     biological material such as viruses like COVID-19.
19     3M’s Efforts to Deter Price Gouging and Counterfeiting in Response to the Pandemic
20            14.     In an effort to thwart third-party price-gouging, counterfeiting, and outright fraud in
21     relation to 3M-brand N95 respirators, 3M has worked closely with law enforcement, retail partners,
22     and others. For example, on March 24, 2020, 3M’s Chief Executive Officer, Mike Roman, sent a
23     letter to U.S. Attorney General William Barr, and the President of the National Governors’
24     Association, Larry Hogan of Maryland, to offer 3M’s partnership in combatting price-gouging. See
25     Exhibit 4 (3M Supports Efforts to Curb Pandemic Profiteers, 3M Company, available at
26     https://news.3m.com/press-release/company-english/3m-supports-efforts-curb-pandemic-
27     profiteers (March 24, 2020)).
28

                                                        -3-
                                               DECLARATION OF CHARLES STOBBIE ISO MOTION FOR TRO,
                                                                           1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-24 Filed 04/27/20 Page 5 of 6

 1            15.     In addition, 3M has (a) posted the single-case U.S. list price for several of its 3M-
 2     brand N95 respirators on its website so that customers can more readily identify price-gouging (see
 3     Exhibit 5 (Fraudulent Activity, Price Gouging, and Counterfeit Products, 3M Company, available
 4     at      https://multimedia.3m.com/mws/media/1803670O/fraudulent-activity-price-gouging-and-
 5     counterfeit-products.pdf (Apr. 8, 2020))); (b) created a form on its website through which
 6     customers can report suspected incidents of price-gouging and counterfeiting (see Exhibit 6 (3M
 7     COVID-19 Anti-Fraud, Anti-Price Gouging, and Anti-Counterfeiting Reporting, 3M Company,
 8     available at https://engage.3m.com/covidfraud (last accessed on Apr. 20, 2020)); and
 9     (c) established a fraud “hotline” that customers can call to report suspect incidents of price-gouging
10     and counterfeiting (see Ex. 3 at p. 3 (“Call the fraud hotline.”)).
11            16.     Collectively, the goal of these efforts is to help protect the public from inappropriate,
12     counterfeit, and/or inferior products and outrageous and unwarranted price inflation. 3M also
13     actively investigates and acts on complaints in order to protect the goodwill and reputation of the
14     3M brand, as well as to protect customers and healthcare workers who rely upon the availability
15     and proven quality of authentic 3M-brand N95 respirators.
16            17.     Unfortunately, and notwithstanding 3M’s efforts, opportunistic third parties
17     throughout the United States have sought to exploit the increased demand for the 3M-brand N95
18     respirators by, upon information and belief, offering to sell them for exorbitant prices, selling
19     counterfeit versions of them, and accepting money for 3M-brand N95 respirators that they do not
20     possess or are not authorized to sell.
21            18.     RX2Live is an example of a third party undertaking unlawful actions – in this
22     District – seeking to exploit the 3M brand and prey on unwitting customers and governmental
23     agencies in the midst of the COVID-19 public health emergency.
24            19.     I declare under penalty of perjury under the laws of the United States that the
25     foregoing is true and correct.
26

27

28

                                                        -4-
                                                DECLARATION OF CHARLES STOBBIE ISO MOTION FOR TRO,
                                                                            1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-24 Filed 04/27/20 Page 6 of 6

 1          Executed this 24th day of April, 2020 at St. Paul, Minnesota.
 2
                                                 _______________________________________
 3                                               Charles Stobbie
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -5-
                                           DECLARATION OF CHARLES STOBBIE ISO MOTION FOR TRO,
                                                                       1:20-CV-00523-NONE-SAB
